Per Curiam:
The leaving of the exe-; cution at the dwelling-house, of the sheriff in his absence was not a delivery to him. That was not his office, nor was any person authorized to receive it there. If the writ had been left at the sheriff’s office in the possession of his clerk at the time it was shown to him, a different question would be presented: Hale’s Appeal, 8 Wright, 438. In the present case, however, no possession or control of the writ was there given. Both were retained. ■ Under the unquestioned facts, all that occurred at the office is wholly insufficient to constitute a delivery to or a receipt by the sheriff.
Decree affirmed and appeal dismissed at the costs of the appellant.